GARRARD, Judge,
concurring.
I concur with the majority, but I believe a word of explanation is necessary concerning the standard for admissibility of the evidence concerning the police officer's failure to ticket the driver of the DuBois auto.
The majority simply states that questions regarding the admissibility of evidence are addressed to the sound discretion of the trial court. Similar language has appeared in other cases. See, eg., United Farm Bureau Mut. Ins. Co. v. Cook (1984), Ind.App., 463 N.E.2d 522; Pilkington v. Hendricks Co. REMC (1984), Ind.App., 460 N.E.2d 1000.
In my view such statements are over-broad. It is where the evidence is arguably objectionable on relevancy grounds that the trial court is invested with discretion. Spears v. Aylor (1974), 162 Ind.App. 340, 319 N.E.2d 639. The general rule remains that a party is entitled to introduce evidence that does not suffer some other disabling feature.